Citation Nr: 1418456	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for chondromalacia, left knee, in excess of 10 percent disabling. 

2.  Entitlement to an initial compensable rating for an acquired psychiatric disorder, to include, adjustment disorder with depressed mood, claimed as depression, stress, and insomnia. 

3.  Entitlement to an initial compensable rating for a right wrist disability in excess of 10 percent disabling. 

4.  Entitlement to an initial compensable rating for scars, residual from plantar wart, plantar surface ball of right lower extremity and residual from plantar wart, plantar surface, left lower extremity. 

5.  Entitlement to an initial compensable rating for migraine headaches.

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the medial plantar nerve, mild, right and left lower extremities.

7.  Entitlement to service connection for left groin numbness. 

8.  Entitlement to an increased initial rating for a back disability in excess of 10 percent disabling. 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, March 2010, January 2010, and December 2009 decisions issued by the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

There are indications in the record that issues of service connection for a traumatic brain injury and radiculopathy related to the Veteran's back disability, to include impingement of nerves, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013). 

The issues of increased initial rating for chondromalacia left knee in excess of 10 percent, initial compensable rating for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, initial compensable rating for migraine headaches, initial compensable rating for peripheral neuropathy of the medial plantar nerve, mild, right and left lower extremities, entitlement to service connection for left groin numbness, and increased initial rating for a back disability in excess of 10 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has painful motion of the right wrist; however he has 70 degrees of dorsiflexion and 80 degrees of wrist flexion without pain.  

2.  The evidence of record shows that the Veteran has two painful scars on his left lower extremity; the first measuring 0.5cm x 0.5cm, the second, 1.4cm x 2.4cm. 

3.  The evidence of record shows that the Veteran has two painful scars on his right lower extremity; the first measuring 0.4cm x 2.0cm, the second, 0.7cm  x 1.1cm.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 10 percent for right wrist disability are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012 ); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2013).

2.  The criteria for an initial compensable rating of 10 percent for the service-connected scars of the lower extremities (left and right - two 10 percent ratings) are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.21, 4.118, Diagnostic Code 7804 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement. 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

Right Wrist Disability

The Veteran is seeking a higher initial evaluation of right dorsal wrist syndrome in excess of 10 percent disabling.  The Veteran was initially granted service connection and a noncompensable rating for right dorsal wrist syndrome in December 2009.  He was subsequently granted a ten percent initial evaluation in March 2011. 

The Veteran seeks an initial compensable rating in excess of 10 percent for his service connected right wrist disability, rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  Here, DC 5215, limitation of motion of the wrist, provides for a 10 percent rating when palmar flexion is limited in line with the forearm or when dorsiflexion is less than 15 degrees.  For a higher rating, under the Veteran's wrist must be ankylosed.  

Specifically, under DC 5214, ankylosis of the wrist, a 30 percent rating is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion. A 40 percent rating is warranted for ankylosis in any other position other than favorable. Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, is rated as 50 percent disabling.  Note 1 under DC 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran alleges that when he has flare-ups it requires a wrist brace for limitation of motion and comfort.  He further asserts that each flare-up lasts about 1 to 2 weeks and is usually brought on by physical strain of the wrist.  The Veteran reported that he has 7/10 pain.  He further reported that limitation of motion during a flare-up is at least 15 degrees dorsiflexion and limitation of palmar flexion is in line with the forearm and often requires a wrist splint.  

The Veteran had a VA examination in October 2009.  The examiner reported that the Veteran stated that the Veteran had dorsal right wrist pain approximately two days out of every two weeks.  He reported that it is 7/10 in nature and non-radiating and was described as a sharp stabbing pain, and sometimes a dull ache.  The Veteran indicated that he had flare-ups 2-3 times per month.  Extension of the wrist made the pain worse.  The examiner noted that the Veteran had not had any injections, physical therapy, or medications.  He stated that anti-inflammatories do relieve the pain somewhat.  The examiner reported that the Veteran stated that his wrist pain affected his daily activity by limiting his ability to lift and manipulate objects, as well as push objects.  

The Veteran reported that he currently works as a physician and his wrist affects his daily activity by limiting his ability to manipulate patients and instruments.  Upon physical examination, the examiner noted that the Veteran's skin was intact over the Veteran's right dorsal wrist.  The Veteran had a bony prominence over the base of the scaphoid.  He had 70 degrees of dorsiflexion and 80 degrees of wrist flexion without pain.  He had 20 degrees of radial deviation and 40 degrees of ulnar deviation with pain.  He had mild pain on resisted finger extension.  After repetitive range of motion, neither his pain nor his range of motion changed.  The examiner reported that the Veteran had 5/5 grip strength and was able to oppose his small finger and thumb.  The Veteran was able to flex his fingers to the proximal palmar crease.  The examiner noted that the Veteran had brisk capillary refill and a palpable radial pulse.  X-rays of the Veteran's right wrist were unremarkable.  The examiner diagnosed the Veteran with right dorsal wrist syndrome with no evidence of arthritis or scapholunate disassociation. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  That is, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See, too, Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. 4.59 is not limited to situations when the Veteran has arthritis).

But the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court also has clarified that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Given the medical evidence in the Veteran's claims file, the Board finds that the Veteran's existing 10 percent rating under Diagnostic Code 5215 is continued.  The Veteran does have limitation of motion, though to a noncompensable degree as observed in his October 2009 VA examination.  However, the Veteran alleges that during flare-ups motion is limited to at least 15 degrees dorsiflexion and limitation of palmar flexion in line with the forearm, often requiring a wrist splint.  The Board notes that the Veteran is in receipt of the maximum compensable rating under this diagnostic code and under others applicable to the wrist given the medical evidence of record.  The record does not reflect and the Veteran does not allege that he suffers from ankylosis of the wrist, which is necessary for a higher evaluation.  DC 5214.    

Consistent with DeLuca, the Board has considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected wrist disability which is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 10 percent.
Additional diagnostic codes also apply to wrist disabilities.  38 C.F.R. § 4.71a.  The evidence of record does not show and the Veteran does not allege that he has ankylosis.  Rating under DCs 5214 is not warranted.  Id. 

The Board has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular rating criteria contemplate the impairments and symptoms associated with the right wrist disability.  The Veteran's right wrist disability has been manifested by symptoms of pain on use.  These are specifically enumerated in the ratings criteria for the wrist or in the guidance for application of the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In the absence of additional functional impairment not anticipated by the ratings schedule, the Board finds that the criteria for referral of the service-connected right wrist disability for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 118.

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 10 percent for right wrist dorsal syndrome, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Under these circumstances, the Board finds that the criteria for assignment of a rating of 10 percent, and no higher than 10 percent, for the Veteran's right wrist disability are met.
Scars, Residual from Plantar Warts, Lower Extremities

Service connection for the Veteran's residual scar from plantar wart, plantar surface ball of right foot, and for residual scar from plantar wart, plantar surface, left foot was granted with a noncompensable rating by the RO in December 2009.  The Veteran filed a timely notice of disagreement in May 2010, a statement of the case was issued, and the Veteran timely filed a VA Form 9 in April 2011. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date. 

The Veteran's residual scar disability is evaluated under the criteria found at 38 C.F.R § 4.118.  He is rated as 0 percent disabling under 7899-7820. 

Applying DC 7820, the Board finds that a rating under DC 7804 for scars, unstable or painful is most applicable.  

Under the applicable DC 7804, a 10 percent evaluation is provided for one or two scar(s) that is/are superficial and painful on examination; a 20 percent evaluation is provided for three or four scars that are unstable or painful; and a 30 percent rating is provided for five or more scars that are unstable or painful.  See 38 C.F.R. 
§ 4.118, DC 7804. 

Note (1) of the DC reads that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) reads that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) reads that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.

The Veteran had a VA examination in October 2009.  The examiner noted that the Veteran had a history of plantar warts on his feet but he had no plantar warts upon examination.  However, the examiner noted that onset of the Veteran's plantar warts was in 2005-2006.  The Veteran's plantar warts were treated with salicylic acid, duct tape, pare down.  The examination indicated that the Veteran had two scars on his left foot and two scars on his right foot.  

The examiner noted that the first scar on his left foot was caused by residual from a plantar wart on arch of left foot.  The examiner reported that it measured 0.5cm wide, 0.5cm long, and less than 6 sq. inches.  There was no tenderness on examination, no skin ulceration, or breakdown over the scar.  The shape of the scar was reported as round.  The examiner noted underlying soft tissue damage that is barely visible.  Measurement of the area of loss was 0.5cm x 0.5cm. There was no inflammation, edema, or keloid formation.  There was no gross disfigurement or asymmetry of any paired feature.  Additionally, there were no limitations of routine daily activities or employment nor was there any disfigurement from the scar that limits routine daily activities. 

The second scar on the left foot was caused by plantar wart removal and consists of a residual callous.  The examiner noted that the Veteran had no pain, nor skin breakdown.  The examiner reported that the scar was located on the posterior plantar surface, under the MTP joint of the great toe of the left foot.  It measured 1.4cm wide, 2.4cm long, and was less than 6 square inches.  The shape of the scar was reported as oval.  It was not painful upon examination and there was no skin ulceration or breakdown over the scar.  However, there was underlying soft tissue damage. The area of loss was reported as 1.4cm x 2.4cm.  No limitation of motion or function was reported.  There was no presence of inflammation, edema, or keloid formation.   There was no gross disfigurement or asymmetry of any paired feature.  Additionally, there were no limitations of routine daily activities or employment nor was there any disfigurement from the scar that limits routine daily activities. 

The first scar on the right foot was caused by plantar wart removal and consists of a residual callous.  No pain or skin breakdown was reported.  The examiner reported that the scar was located on the plantar surface, ball of foot, under the second metatarsal.  It measured 0.4cm wide, 2.0cm long, and was less than 6 square inches.  It was not painful on examination and there was no skin ulceration or breakdown over the scar.  However, there was underlying soft tissue damage.  The area of loss was reported as 0.4cm x 2.0cm.  There was no limitation of motion or function.  There was no presence of inflammation, edema, or keloid formation.  There was no gross disfigurement or asymmetry of any paired feature.  Additionally, there were no limitations of routine daily activities or employment nor was there any disfigurement from the scar that limits routine daily activities.

The second scar on the right foot was caused by plantar wart removal and consists of a residual callous.  No pain or skin breakdown was reported.  The examiner reported that the scar was located on the plantar surface, ball of foot, almost in the arch - in line with the second metatarsal.  It measured 0.7cm wide, 1.1cm long, and was less than 6 square inches.  The shape of the scar was reported as oval.  It was not painful on examination and there was no skin ulceration or breakdown over the scar.  However, there was underlying soft tissue damage.  The area of loss was reported as 0.7cm wide x 1.1cm.  There was no limitation of motion or function.  There is no presence of inflammation, edema, or keloid formation.  There was no gross disfigurement or asymmetry of any paired feature.  Additionally, there were no limitations of routine daily activities or employment nor was there any disfigurement from the scar that limits routine daily activities.

As indicated above, upon the October 2009 VA examination, the examiner reported that the scars were not painful.  

However, the Veteran has asserted on several instances that his four scars are painful.  The Board must take into consideration that the Veteran is a doctor and acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Taking into consideration the negative and positive evidence, based on a total review of the evidence the Board finds that under the applicable DC 7804, a 10 percent evaluation is warranted for each extremity.  The Veteran has, it appears, scars that are unstable or painful.  

In considering the other potentially applicable DCs pertaining to scar disabilities, the Board notes that DC 7800 is not applicable because the Veteran's service-connected residual scar is not located on the head, face or neck.  Additionally, because the Veteran's scar disability only covers an area of less than 6 square inches, it is not of the size required for a compensable rating under either DC 7801 or DC 7802.

Accordingly, in this case, there is competent and credible evidence indicating that the scars to the Veteran's lower extremities are painful.  As such, the Board finds that in giving the benefit of the doubt to the Veteran, the increased initial rating claim with an evaluation of 20 percent is granted (two ten percent evaluations).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is being compensated for his painful scars.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary. Thun, supra.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, we conclude that a TDIU is not raised because this Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period due to his service-connected disabilities. 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in July 2009. 

In this case, the Veteran has been provided with a VA examination to address his asserted increased ratings claims.  As discussed in detail above, this report thoroughly discusses the nature, severity, and etiology of the Veteran's contended disability picture. 

Accordingly, it is adequate to resolve the issue of severity of disability.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  There is no duty to provide another examination or a medical opinion for these claims.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to an initial evaluation of 10 percent, but no higher than 10 percent, for scars, residual from plantar warts, of right and left lower extremities (two 10 percent evaluations) is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.

Entitlement to an initial compensable rating in excess of 10 percent for right dorsal wrist syndrome is denied. 


REMAND

The Veteran is service connected for chondromalacia, left knee, rated as 10 percent disabling, an acquired psychiatric disorder, to include, adjustment disorder with depressed mood, claimed as depression, stress, and insominia with a noncompensable rating, migraine headaches with a noncompensable rating, peripheral neuropathy of the medial plantar nerve, mild, right and left lower extremities with a noncompensable rating.  The Veteran is not service connected for left groin numbness.  Lastly, the Veteran is service connected for degenerative disc disease (back disability).   

The Veteran has alleged worsening of these claimed disabilities since his last VA examination.  The Veteran has also asserted that his claim for service connection for left groin numbness is linked to, or aggravated by, his back disability and thus inextricably intertwined with his back disability. 

Additionally, the claim for service connection for degenerative disc disease, claimed as chronic low back pain (back disability), was granted with an initial rating of 10 percent disabling by the RO in March 2010.  The Veteran subsequently filed a timely notice of disagreement in May 2010.  The Veteran has also submitted new medical evidence regarding this claim.  As this is the case, a statement of the case should have been issued at that time.  As the record does not contain a statement of the case, the claim must be remanded so that one can be afforded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be allowed the opportunity to file a substantive appeal to the Board should he so choose.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records from the VA MidSouth Healthcare Network, to include all records from the Memphis VA Medical Center from March 2010 to the present, as well as all medical records from the Gulf Coast Veterans Health Care System for the same time period.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2. The RO shall issue a statement of the case addressing the issue of increased initial rating of the Veteran's claim for a back disability.  Only if the Veteran submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review.

3. After obtaining all pertinent records schedule the Veteran for a VA examination.  Determine the current severity of all disabilities on remand to include chondromalacia, left knee, an acquired psychiatric disorder, to include, adjustment disorder with depressed mood, claimed as depression, stress, and insominia, migraine headaches peripheral neuropathy of the medial plantar nerve, mild, right and left lower extremities.  

Additionally, determine whether it is at least as likely as not (50% chance or greater) the Veteran's left groin numbness, is related to service, to include whether it is secondary to the Veteran's service-connected back disability.  A complete rationale for all opinions must be provided.

4. Following the above-directed development, re-adjudicate the Veteran's claims for increased initial ratings for chondromalacia, left knee, an acquired psychiatric disorder, to include, adjustment disorder with depressed mood, claimed as depression, stress, and insominia with a noncompensable rating, migraine headaches with a noncompensable rating, peripheral neuropathy of the medial plantar nerve, mild, right and left lower extremities with a noncompensable rating.  Additionally, readjudicate the Veteran's claim for service connection for left groin numbness. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


